DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-10, 12-14, 18-19, 31, 36, and 39-42 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 10/18/2022 is acknowledged. 
The examiner would like to note, in regards to claim 36 (line 6-7), the structures of a cage feature and a longitudinal guide member are directed to a non-elected species. 
In view of the election of Species IV, claims 1-6, 8-9, 12-14,18-19, 31, 36, and 39-42 are examined on the merits herein.  

Priority
This application is 371 of PCT/IB2019/051873 filed on 03/08/2019, which claims priority to NZ/745086 filed on 08/08/2018, NZ/744989 filed on 08/07/2018, and NZ/740603 filed on 03/08/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. NZ/745086, NZ/744989, and NZ/740603, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application, NZ/745086, does not provide support in the specification for the limitations of claims 41-42 in the instant application. Regarding claims 41-42, the prior-filed applications ‘086, ‘989, and ‘603 do not provide support for the method steps as claimed. The prior-filed application, NZ/744989, does not provide support in the specification for the limitations of claims 13-14, 19, and 41-42 in the instant application. Regarding claim 13, the prior-filed applications ‘989 and ‘603 do not provide support for the first coupling member being a shell coupling member. Claims 14 and 18-19 do not receive priority by being dependent upon claim 13. The prior-filed application, NZ/740603, does not provide support in the specification for the limitations of claims 2-3, 8, 13-14, 18-19, and 41-42 in the instant application. Regarding claim 2, the prior-filed application ‘989 does not provide support for the cap further defining a shell. Claims 3 and 8 do not receive priority by being dependent upon claim 2. 
Claims 1, 4-6, 9, 12, 31, 36, 39-40 receive priority to NZ/740603 filed on 03/08/2018. 
Claims 2, 3, and 8 receive priority to NZ/744989 filed on 08/07/2018. 
Claims 13-14 and 18-19 receive priority to NZ/745086 filed on 08/08/2018. 
Claims 41-42 receive priority to PCT/IB2019/051873 filed on 03/08/2019.

Specification
The disclosure is objected to because of the following informalities: 
The phrase “the the” should read “the” (pg. 13 lines 31-32).
The connecting device is referred to by an incorrect reference number (pg. 16 line 20).
The blockages are referred to by an incorrect reference number (pg. 17 line 28).
The caps are referred to by an incorrect reference number (pg. 18 line 18).
The devices are referred to by an incorrect reference number (pg. 18 line 25).
The body portion of the device is referred to by an incorrect reference number (pg. 18 line 35).
The connecting device is referred to by an incorrect reference number (pg. 19 line 30).
Fig. 12b is not provided in the drawings (pg. 21 line 3).
The cap is referred to by an incorrect reference number (pg. 22 line 13).
The pad is referred to by an incorrect reference number (pg. 25 line 33; pg. 28 line 17).
Fig. 9a-b are not provided in the drawings (pg. 26 lines 26-31). 
The ring is referred to by an incorrect reference number (pg. 27 line 3).
Fig. 10a-c should be Fig. 6a-c (pg. 27 line 34).
Fig. 10a-c are not provided in the drawings (pg. 27 line 34).
The plate structure is referred to by an incorrect reference number (pg. 28 line 22).
The inlet leg is referred to by an incorrect reference number (pg. 32 line 25).
The outlet leg is referred to by an incorrect reference number (pg. 32 line 26).
Appropriate correction is required.

Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 31 recites "to define and an oblique aperture" in line 3. This should read “to define an oblique aperture”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 8, 36, and 40-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “said cap further defines a shell” in lines 1-2. This limitation is unclear as to how the cap would define a shell, especially in view of the specification (Fig. 11) in which the cap (2205) and the shell (2005) are shown as two structures. For the sake of compact prosecution, the examiner is treating the claim as though it reads “the cap further comprises a radially extending shell portion”.
Claim 5 recites the limitation "the volume of space" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing “the” to “a” or by changing the dependency of the claim to claim 2. 
Claim 36 recites the limitation "the:...d) cage feature, e) longitudinal guide member" in lines 2 and 6-7. There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing “the” to “a”; however, this would cause a clarity problem regarding the other features claimed as a-c. 
Claim 40 recites the limitation "the membrane of the plate structure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing “the” to “a” in each instance.
Claim 41 recites the limitation "the plate structure by coupling the plate coupling member to the shell coupling member" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. This rejection could be rendered moot by changing “the” to “a” in each instance. 
Claims 3, 8, and 42 are rejected for depending upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




    PNG
    media_image1.png
    303
    377
    media_image1.png
    Greyscale

Fig. 1 of Yangchun.

Claims 1, 9, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Application no. CN/107625573 A to Yangchun (IDS dated 10/12/2021).
Regarding claim 1, Yangchun discloses a connecting device (10 device) for connecting a surgically created first orifice with a surgically created second orifice (para. 0010 lines 84-87) and transferring contents from the first orifice to the second orifice (para. 0010 lines 84-87), the device (10 device) comprising: an intermediate hollow body member (Fig. 1 as annotated above- 112 intermediate member) having a body inlet (Fig. 1 as annotated above- 104 body inlet) and a body outlet (Fig. 1 as annotated above- 106 body outlet); a first elongate tubular member (Fig. 1 as annotated above- 110 first member) in fluid communication with and extending away from the body inlet (Fig. 1 as annotated above- showing 110 first member extending distally from 104 body inlet), the first tubular member (Fig. 1 as annotated above- 110 first member) having an inlet (Fig. 1 as annotated above- 102 inlet) located at a distal end away from the intermediate hollow body member (Fig. 1 as annotated above- 102 inlet located distally from 112 intermediate member); and a second elongate tubular member (Fig. 1 as annotated above- 108 second member) in fluid communication with and extending away from the body outlet (Fig. 1 as annotated above- showing 108 second member extending distally from 106 body outlet), the second tubular member (Fig. 1 as annotated above- 108 second member) having an outlet (Fig. 1 as annotated above- 100 outlet) located at a distal end away from the intermediate hollow body member (Fig. 1 as annotated above- 100 outlet located distally from 112 intermediate member); wherein the intermediate hollow body member (Fig. 1 as annotated above- 112 intermediate member) extends between the first and second elongate tubular members (Fig. 1 as annotated above- showing 112 intermediate member connecting 110 first and 108 second members); and wherein, the intermediate hollow body member (Fig. 1 as annotated above- 112 intermediate member) includes a body opening (para. 0027 lines 189-191; 40 cap over a body opening), and the connecting device (10 device) includes a cap (40 cap) for closing said body opening (para. 0027 lines 189-191; 40 cap over a body opening) to complete a pathway between the first tubular member (Fig. 1 as annotated above- 110 first member) and the second tubular member (Fig. 1 as annotated above- 108 second member) for passive transfer of contents from the first orifice to the second orifice (para. 0010 lines 84-87).  
Regarding claim 9, Yangchun discloses that the hollow body member (Fig. 1 as annotated above- 112 intermediate member) and the first and second tubular members are integrally formed (Fig. 1 as annotated above- showing 112 intermediate member, 110 first member, and 108 second member as a one piece formation).  
Regarding claim 36, Yangchun discloses that silicone, rubber, latex or plastic form one or more of the: a) first tubular member, b) second tubular member, c) body member, d) cage feature, e) longitudinal guide member (para. 0011 lines 94-95, a-c as 110 first member, 108 second member, and 112 intermediate member are made from rubber).   
Regarding claim 39, Yangchun discloses a method of connecting a surgically created first orifice with a surgically created second orifice (para. 0010 lines 84-87), the method comprising: providing a connecting device (10 device) as claimed in claim 1 (as explained in the rejection of claim 1 above), inserting the inlet (Fig. 1 as annotated above- 102 inlet) of the first tubular member (Fig. 1 as annotated above- 110 first member) into the first orifice (para. 0010 lines 78-80) and the outlet (Fig. 1 as annotated above- 100 outlet) of the second tubular member (Fig. 1 as annotated above- 108 second member) into the second orifice (para. 0010 lines 78-80) so that the first and second orifices are connected by the device (10 device) for passive transfer of contents from the first orifice to the second orifice (para. 0010 lines 84-87).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yangchun as applied to claims 1 and 39 above, and further in view of U.S. P.G. Pub. no. US/2018/0344506 A1 to Larsen (PTO-892).
The disclosures of Yangchun are explained in the rejections of claims 1 and 39 above. 
Regarding claim 2, Yangchun differs from the instantly claimed invention in that Yangchun fails to disclose that the cap further defines a shell that substantially encompasses and defines a volume of space surrounding said first and second surgically created orifices.  
Larsen teaches an ostomy device (2 ostomy device) comprising a cap (16 cap) further comprising a radially extending shield portion (60 shield) that defines a volume of space surrounding the stoma (Fig. 1B, showing 60 shield defining a volume of space surrounding 20 stoma), a connector (10 connecting element) for connection to the cap (16 cap) with a plate structure (6 and 8 plate structure) comprising a ring (8 ring) for releasable attachment to a membrane (6 base plate).  
Larsen is considered to be analogous to the instantly claimed invention in that Larsen teaches an ostomy device for use with any common ostomy, including a loop ileostomy. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to combine the overall system of Yangchun by the cap (40) with the system of Larsen by the cap (16), because Larsen teaches that their ostomy device enhances a wearer’s mobility and makes it possible to participate in bathing and swimming without discomfort (see para. 0010). 
Regarding claim 8, Yangchun as modified by Larsen, further teaches that said cap (16 cap) and said shell (60 shield) are integrally formed (para. 0082 lines 3-6; Fig. 1B, showing 16 cap and 60 shield as a one-piece structure).  
Regarding claim 40, Yangchun as modified by Larsen, further teaches that the method further comprises a step of positioning and adhering (para. 0004 lines 1-6) a first side of the membrane (proximal side of 6 base plate) of the plate structure (6 and 8 plate structure) to the skin of a patient (4 skin of a patient). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yangchun and Larsen as applied to claim 2 above, and further in view of U.S. Patent no. 10,028,893 B2 to Kane (PTO-892).
The combined teachings of Yangchun and Larsen are explained in the rejection of claim 2 above. 
Yangchun, as modified by Larsen, further teaches a shell (Larsen; 60 shield) that would inherently exert a downward pressure (Larsen; 60 shield would exert a downward pressure by connection to 6 base plate) on the first and second tubular members (Yangchun; Fig. 1 as annotated above- 110 first and 108 second members) when combined; however, the combined teachings of Yangchun and Larsen differ from the instantly claimed invention in that they fail to teach that the shield is rigid or semi-rigid. 
Kane teaches an ostomy device (Fig. 2, showing ostomy connection device) comprising a rigid shell (11 stoma shell). 
Kane is considered to be analogous to the instantly claimed invention in that Kane teaches a loop ostomy connection device. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the shell of Yangchun and Larsen to be rigid as taught by Kane, because Kane teaches that a rigid shell acts as an anchor to reduce leakage of bowel contents (see col. 5 lines 43-45).

Claim 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Yangchun as applied to claim 1 above, and further in view of Foreign Patent application no. WO/2011/039517 to Jacobsson (IDS dated 10/12/2021).
The disclosures of Yangchun are explained in the rejection of claim 1 above. 
Regarding claim 4, Yangchun differs from the instantly claimed invention in that Yangchun fails to disclose that the cap comprises a pathway seal on an inner surface of the cap adapted to seal the body opening.  
Jacobsson teaches an ostomy cap (1 closure device) comprising a pathway seal (4 seal) on an inner surface of the cap (pg. 7 lines 11-16, seal may be a sealing ring or a disk; Fig. 2, showing 4 seal on interior surface of 1 closure device) adapted to seal the body opening (pg.14 lines 25-26). 
Jacobsson is considered to be analogous to the instantly claimed invention in that Jacobsson teaches a cap for an ostomy port. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the cap of Yangchun to comprise a seal as taught by Jacobsson, because Jacobsson teaches that the sealing means can advantageously prevent fluid leakage between the cap and a medical device (see col. 7 lines 9-11). 
Regarding claim 5, Yangchun as modified by Larsen, further teaches that the volume of space (Larsen; volume of space defined as area within 60 shield) surrounding said first and second surgically created orifices is isolated from the pathway between the first tubular member (Yangchun; Fig. 1 as annotated above- 110 first member) and the second tubular member (Yangchun; Fig. 1 as annotated above- 108 second member) so that contents being transferred from the first to second surgically created orifice do not leak into the surrounding volume of space (Yangchun; para. 0037 lines 243-247).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yangchun as applied to claim 1 above, and further in view of U.S. P.G. Pub. no. US/2019/0201230 to Aravalli (PTO-892).
The disclosures of Yangchun are explained in the rejection of claim 1 above.
Regarding claim 6, Yangchun discloses that the cap (40 cap) when removed allows access to an internal surface of the hollow body member (para. 0018 lines 127-129; Fig. 1 as annotated above- 112 intermediate member); however, Yangchun differs from the instantly claimed invention in that Yangchun fails to disclose that the cap is separate and removable.   
Aravalli teaches a separate, removable cap (para. 0039 lines 5-14; 78 cap) in an intermediate portion (76 open end) of an ostomy connector (20 ostomy device). 
Aravalli is considered to be analogous to the instantly claimed invention in that Aravalli teaches an ostomy connector. One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have been motivated to modify the cap of Yangchun to be separate and removable as taught by Aravalli, because Aravalli teaches that this allows for selective drainage of digestive waste from the body opening and for the connection of a waste containment device to the open end (see para. 0039 lines 5-14).

Claims 12-14, 19, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yangchun and Larsen as applied to claims 1-2 above, and further in view of Foreign Patent Application no. FR/3034983 A1 to Logier (IDS dated 10/12/2021).
The disclosures of Yangchun and the combined teachings of Yangchun and Larsen are explained in the rejections of claims 1-2 above. 
Regarding claim 12, Yangchun, as modified by Larsen, further teaches that the device (2 ostomy device) further comprises a plate structure (6 and 8 plate structure) for removable attachment to skin of a patient (para. 0080 lines 1-5; 4 skin of a patient) and around the surgically created first and second orifices (Fig. 1B, showing 6 and 8 plate structure around an orifice), the plate structure (6 and 8 plate structure) comprising: a membrane (6 base plate) having a first side (proximal side of 6 base plate) and a second side (distal side of 6 base plate) that are opposite to one another, the first side of the membrane (proximal side of 6 base plate) is configured to be attached to a skin of a patient (Fig. 1B, showing 6 base plate attached to 4 skin of a patient) using an adhesive (para. 0004 lines 2-4); however, the combined teachings of Yangchun and Larsen differ from the instantly claimed invention in that they fail to teach a first plate coupling member attached to the second side of the membrane; and wherein, the first plate coupling member is configured to be connected to a cooperating first coupling member.  
Logier teaches a first plate coupling member (8 coupler) attached to the second side of a membrane (71 distal side of 7 membrane); and wherein, the first plate coupling member (8 plate coupler) is configured to be connected to a cooperating first coupling member (pg. 4 lines 128-130; 4 shell coupler).  
Logier is considered to be analogous to the instantly claimed invention in that Logier teaches a loop ileostomy connector. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the base plate and shield of Yangchun and Larsen to comprise first and second cooperating coupling members as taught by Logier, because Logier teaches that this provides a removable and waterproof mounting of the cap and shield members to the base plate (see Claims, lines 19-20).
Regarding claim 13, Yangchun and Larsen differ from the instantly claimed invention in that they fail to teach that the first coupling member is a shell coupling member of the shell adapted to connect the shell to the plate structure.  
Logier teaches that the first coupling member (4 shell coupler) is a shell coupling member (pg. 4 lines 148-149) of the shell (13 shell) adapted to connect the shell (13 shell) to the plate structure (pg. 4 lines 128-130; 7 plate structure).  
The obviousness for modifying the system of Yangchun and Larsen by the structural modifications of Logier are explained in the rejection of claim 12 above.
Regarding claim 14, Yangchun and Larsen differ from the instantly claimed invention in that they fail to disclose that the first plate coupling member and the first coupling member comprises complementary features in the form of a groove and a protrusion, and wherein the first plate coupling member forms a watertight coupling with the first coupling member.  
Logier teaches that the first plate coupling member (8 plate coupler) and the first coupling member (4 shell coupler) comprise complementary features in the form of a groove (85 groove of 8 plate coupler) and a protrusion (47 protrusion of 4 shell coupler), and wherein the first plate coupling member (8 plate coupler) forms a sealed coupling with the first coupling member (pg. 4 lines 128-130; 4 shell coupler).  
The obviousness for modifying the system of Yangchun and Larsen by the structural modifications of Logier are explained in the rejection of claim 12 above.
Regarding claim 19, Yangchun and Larsen differ from the instantly claimed invention in that they fail to disclose that the first plate coupling member is a clip in the form of a ring that is adapted to clip with the first coupling member.   
Logier teaches that the first plate coupling member (8 plate coupler) is a clip (85 groove of 8 plate coupler clips into 49 flange of 4 shell coupler) in the form of a ring (pg. 3 lines 117-119) that is adapted to clip with the first coupling member (pg. 4 lines 128-130; 4 shell coupler).  
The obviousness for modifying the system of Yangchun and Larsen by the structural modifications of Logier are explained in the rejection of claim 12 above.
Regarding claim 41, Yangchun, as modified by Larsen, further teaches a method of connecting a surgically created first orifice with a surgically created second orifice (Yangchun; para. 0010 lines 84-87), the method including the step of: positioning a shell (Larsen; 60 shield) as claimed in claim 2 (as explained in the rejection of claim 2 above) over the first and second surgically created orifices to substantially encompass and define a volume of space surrounding said first and second surgically created orifices (Larsen; volume of space defined as area within 60 shield); however, the combined teachings of Yangchun and Larsen differ from the instantly claimed invention in that they fail to teach the method including the step of coupling the shell to the plate structure by coupling the plate coupling member to the shell coupling member.
Logier teaches a coupling of the shell (13 shell) to the plate structure (7 plate structure) by coupling the plate coupling member (8 plate coupler) to the shell coupling member (pg. 4 lines 128-130; 4 shell coupler).
The obviousness for modifying the method of Yangchun and Larsen by the structural modifications and subsequently, the methodology of Logier are explained in the rejection of claim 12 above. 
Regarding claim 42, Yangchun discloses the method further including the step of positioning the cap (40 cap) over the body opening (para. 0027 lines 189-191; 40 cap over a body opening) to close the pathway between the first tubular member (Fig. 1 as annotated above- 110 first member) and the second tubular member (para. 0010 lines 84-87; Fig. 1 as annotated above- 108 second member).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yangchun, Larsen, and Logier as applied to claims 1 and 12-14 above, and further in view of U.S. Patent no. 8,821,465 B2 to Hanuka (PTO-892).
The combined teachings of Yangchun, Larsen, and Logier are explained in the rejections of claim 1 and 12-14 above. 
The combined teachings of Yangchun, Larsen, and Logier differ from the instantly claimed invention in that they fail to teach that the cap has an open top to allow draining of digestive contents.
Hanuka teaches a cap (100 cap) with a selectively attachable top (118 cover) to allow draining of digestive contents (Fig. 3A, showing the cap closed; Fig. 3B, showing the cap open and draining). 
Hanuka is considered to be analogous to the instantly claimed invention in that Hanuka teaches a cap for an ostomy port. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the cap of Yangchun, Larsen, and Logier to comprise a selectively openable hole as taught by Hanuka, because Hanuka teaches that this allows for selective release of waste content by a user (see col. 1 lines 44-50).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yangchun as applied to claim 1 above, and further in view of Foreign Patent no. WO/9502368 to Salim (PTO-892).
The disclosures of Yangchun are explained in the rejection of claim 1 above. 
Yangchun differs from the instantly claimed invention in that Yangchun fails to disclose that the distal end of at least one of said first tubular member and said second tubular member is bevelled, to define an oblique aperture.  
Salim teaches an ostomy catheter (1 catheter) with a bevelled end (pg. 6 para. 5 lines 1-3; 8 catheter end).   
Salim is considered to be analogous to the instantly claimed invention in that Salim teaches a drainage catheter for a colostomy. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the ends of the tubular members of Yangchun to have bevelled ends as taught by Salim, because Salim teaches that a beveled end facilitates insertion of the device into the body (see pg. 6 para. 5 lines 1-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781